Title: To George Washington from Jedidiah Morse, 8 June 1797
From: Morse, Jedidiah
To: Washington, George



Sir,
Charlestown [Mass.] June 8th 1797

I take the liberty to enclose you a copy of my American Gazetteer, whh is just from the press, & pray you to accept it as a mark of the great & affectionate esteem I bear to your person & character, & of the high sense I entertain of your past services to this country. If, Sir, it shall contribute in any degree to increase the satisfaction whh you cannot fail to enjoy in your most honourable & delightful retirement, it will give me the most lively sensations of pleasure; for be assured, sir, I feel that I owe you much. Please, sir, to accept for yourself & Mrs Washington, my most sincere

wishes for your health, long life & happiness. Believe me to be, sir, with the most perfect esteem & respect your most obdt servt

Jedh Morse

